Exhibit 10.10

 

[nuvilex_logo.jpg] 

January 31, 2012

 



EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made the 31st day of January Two Thousand and Twelve (2012)

 

BETWEEN: Nuvilex, Inc. (“Nuvilex”) “The Company”), a Nevada corporation having
the International Headquarters located at Meadows Corporate Park I, 12510
Prosperity Dr., Suite #310, Silver Spring, MD 20904, USA;     AND: Dr. Robert F.
Ryan (“Dr. Ryan” “the Employee”), living at 2306 Falling Creek Rd., Silver
Spring, MD 20904.



 

WHEREBY IT IS AGREED as follows:

 

1.     EMPLOYMENT

 

The Company hereby appoints and employs the Employee as President, Chief
Executive Officer, and Interim Chief Financial Officer, and the Employee hereby
accepts the appointment and employment, upon the terms and conditions of this
Agreement. The employment shall continue seamlessly under this new contract from
1st February 2012 and shall continue through January 31, 2016, and after that
point until terminated by either party, as provided below.

 

2.     DUTIES

 

(a)Subject to the overall direction of the Board of Directors of the Company
(“the Board”) the Employee shall manage the Affairs of the Company to the best
of his ability and in the best interest of the Company and its shareholders and
in a proper and business like manner.

 

(b)The Employee shall also hold office as its President, Chief Executive Officer
(CEO), and Interim Chief Financial Officer (CFO) of the subsidiaries of the
Company as appropriate, including but not limited to, Freedom-2, Inc., Freedom-2
GmbH, Freedom-2 Holdings, Inc., and Freedom-2 Creditor Partners, and perform all
usual and incidental duties in such capacity for any subsidiary that does not
have a specifically appointed member as President and/or CEO and/or CFO.

 

(c)During the continuance of this Agreement, the Employee shall:-

 

(1)Faithfully and diligently, perform such duties and exercise such powers in
relation to the business of the Company as may from time to time be vested in
him.

 

(2)Personally attend to his duties during such times as may be reasonably
required (during regular office hours, as well as beyond such hours, as
necessary) except in case of incapacity through illness or accident in which
case he shall forthwith notify the Board of such incapacity and shall furnish to
the Board such evidence thereof as they may require.

 

(3)Carry out his duties from any location that he deems suitable – specifically
these may be anywhere in the United States, in Asia (Singapore, Malaysia,
Thailand, Indonesia etc), Europe (Germany, Austria, United Kingdom etc), Japan
or Australia for example, with special regard to the company’s collaborative
activities, business development activities etc.

 

 



1

 

 

(d)During the continuance of this Agreement, the Employee shall, subject to the
prior written approval of the Board, which shall not be unduly withheld, be
permitted to be directly or indirectly engaged, employed, concerned or
interested in other businesses provided that those businesses are not deemed by
the Board to be in direct competition to the Company and that these activities
do not in any way interfere with the Employee’s ability to carry out his duties
for the Company. Specifically the Employee shall be permitted to be engaged in
the following activities for no greater than ten percent (10%) time:

 

oPresident and CEO, RFR Consulting

 

(e)The Employee shall render to the Board reports as the Employee may consider
desirable or as the Board may from time to time reasonably require.

 

3.     POWERS

 

(a)The Employee shall have the usual powers of President, CEO, and CFO of a
business similar to the Company's business and shall have power to enter into
contracts in the ordinary course of the Company's business and also to exercise
such powers authorities and discretions of the Board as the Board may from time
to time delegate to the Employee.

 

(b)Subject to any directions that may from time to time be given by the Board,
the Employee shall be entitled to engage and dismiss any and all employees of
the Company without the previous approval of the Board, but in most cases it is
anticipated that the Employee shall consult with the Board and Legal Counsel
prior to undertaking such a course of action.

 

4.     REMUNERATION

 

(A) Present Company Condition Temporary Compensation,

 

1) Compensation: Temporary Salary Equivalent, President and CEO. In lieu of a
standard salary, as agreed to by the Chairman of Nuvilex and in recognition of
the quantity and extent of work performed and as a result of insufficient
operating capital in the Company and until there is sufficient operating
capital, the Company shall issue to Dr. Ryan Four Hundred Fifteen Thousand
(415,000) shares in Nuvilex Common Stock each month starting January 31, 2012
through the end of the Compensation Term defined herein and except as changed as
indicated herein. Such shares are deemed to have been earned on the last day of
each respective month and are based on the market closing share price on the
last day of such month accordingly.

 



2

 

 

2) Compensation: Temporary Salary Equivalent, Interim CFO. In lieu of a standard
salary, as agreed to by the Chairman of Nuvilex and in recognition of the
quantity and extent of work performed and as a result of insufficient operating
capital in the Company and until there is sufficient operating capital, the
Company shall issue to Dr. Ryan Three Hundred Fifty Thousand (350,000) shares in
Nuvilex Common Stock each month starting August 1, 2012 through and until a CFO
has been appointed for the Company, including, but not limited to all day to day
financial activities, Bank account assessment and maintenance, completion of all
transfers of information to the Quicken or other financial software,
interactions with the present Company CPA or any other CPA hired for the
position, any and all SEC Financial and compliance reporting issues including
but not limited to Forms 3, 4, 8-K, 10-K, 10Q, and all other Financial
activities that come before the Company. This compensation to Dr. Ryan shall be
through and until the end of the Compensation Term defined above and as
indicated herein. Such shares are deemed to have been earned on the last day of
each respective month and are based on the market closing share price on the
last day of such month accordingly.

 

(B) Incentives; Restricted Stock.

 

Incentives: The Company offers the following performance-based incentives to Dr.
Ryan as a supplement to his income during the Compensation Term. The price is
based on the closing stock price on the day the performance is completed:

 

§Three Million (3,000,000) restricted shares upon completion of the acquisition
of SG Austria. These shares are deemed to have been earned at the Closing of the
acquisition of SG Austria, or related entity, by Nuvilex, Inc.

§Two Million (2,000,000) restricted shares upon completion of the acquisition of
any other comparable company to Austrianova Singapore Pte. Ltd. These shares are
deemed to have been earned at or upon the Closing of the acquisition.

§One Million (1,000,000) restricted shares for the commercialization of
Oraphyte, Citroxin, or another of the company’s products from the existing
product line or addition of any other entity to Nuvilex. These shares are deemed
to have been earned at either the sale of the product to a third party, or
through the arrangement of a distribution channel where sales are imminent or
sales to any entity where the gross sales or revenue generation are anticipated
to be greater than $50,000.

§One Million (1,000,000) restricted shares for the completion of any major
event, such as, but not limited to, the following:

oIND filing and issuance,

oclinical trial initiation or completion,

oNDA filing,

oNDA approval,

ocommercialization or monetization of any new product, or

ocompletion of any contract with a new organization greater than $50,000

oacquisition of additional products or companies.

 

(C) Compensation: Permanent Salary.

 

1.Once funding has been completed for the Company and the acquisition of
Austrianova Singapore Pte. Ltd. has been finished and brought into Nuvilex
permanently; the Company shall pay the Employee during his employment hereunder
a monthly remuneration in the first year of $10,000 USD payable on the last
business day of each month. The subsequent yearly increases are at a minimum
based on the table below which has been incorporated into the business plan and
is part of the Private Placement Memorandum being worked on for financing.
Compensation can be higher than described below, as determined by performance
and the Board of Directors.

 



3

 

 

[ex1010_01.jpg] 

 



2.In addition to the salary, the Employee shall receive Nuvilex Common Stock in
the amount of shares per month for the first year as indicated in the table
above. Additional years will decrease as the salary increases, also as indicated
in the table.

 

3.Permanent Salary Equivalent, Interim CFO. Once funding has been completed for
the Company and the acquisition of Austrianova Singapore Pte. Ltd. has been
finished and brought into Nuvilex permanently and until a new CFO has been hired
to take on the position, the Company shall pay the Employee during his
employment hereunder a monthly remuneration in the first year of $8,000 USD
payable on the last business day of each month through and until a CFO has been
appointed for the Company, the duties of which include, but are not limited to
all day to day financial activities, Bank account assessment and maintenance,
completion of all transfers of information to the Quicken or other financial
software, interactions with the present Company CPA or any other CPA hired for
the position, any and all SEC Financial and compliance reporting issues
including but not limited to Forms 3, 4, 8-K, 10-K, 10Q, and all other Financial
activities that come before the Company. This compensation to Dr. Ryan shall be
through and until the end of the Compensation Term defined above and as
indicated herein. Such remuneration shall be prorated in the event the new CFO
has been chosen and is in place during a payment period. Compensation shall be
biweekly.

 

4.Employee will be entitled to an annual bonus based on performance of the
Company and Employee, in conjunction with achievement of objectives set annually
by the Company and the Employee.

 

5.Once funding has been acquired, the Company shall acquire Workmen’s
Compensation Insurance and any other Insurance as required by law for the
Employee and pay for it directly to the Insurance Company as a standard benefit
for the Employee.

 

6.The Company will not provide the Employee with nor bear the cost of Medical,
Dental, Long-Term Care, or Life Insurance coverage unless required by law or
requested by the Employee, which will then be negotiated between the Employee
and the Company.

 

7.The Employee shall be entitled to participate in all Share Option Plans of the
Company and its subsidiaries.

 

8.The Company shall be responsible for making the payments for any agreed upon
or negotiated medical insurance for the Employee directly to the medical
insurance company. However, the Company hereby guarantees to make said payments
to the Employee or to the medical insurance company in the event that the
payments have not been paid in a timely manner by the Company if the Employee
has requested to receive insurance under the terms set forth herein. If for any
reason, beyond the Company’s control, funds are not available to make the
payments described in this paragraph, then the Employee hereby agrees to accept
payment in the form of common stock of the Parent Company for an amount up to
100% of the Employees remuneration, including amounts that might be due for
medical insurance, for a period not to exceed 2 months.

 



4

 

 

5.     ANNUAL LEAVE

 

(a)The Employee shall be entitled to 25 working days leave for each calendar
year. Except with the Nuvilex Board’s consent, leave may not be carried over
beyond the end of any calendar year, and any leave not consumed by then shall be
forfeited. The Employee shall not take leave during any period when his absence
would adversely affect the Company's interests.

 

(b)If, in any calendar year, the Employee has not been employed for the full
twelve months, his leave entitlement shall be pro-rated accordingly.

 

(c)If the Employee is dismissed by the Company for misconduct or breach of duty,
his outstanding annual leave will be forfeited.    

(d)No leave will be undertaken for greater than 2 weeks at a time unless
approved by the Board.

 

6.     EXPENSES / TRAVELING

 

(a)The Company shall reimburse the Employee for all reasonable out-of-pocket
traveling, lodging, entertainment and/or other expenses properly and necessarily
incurred by him in the performance of his duties for the Company. The Employee
will be entitled to Business Class travel on air, rail or other journeys of more
than two (2) consecutive hours. The Employee shall submit vouchers and invoices
in support of any such item of expenditure to the Company that has been paid by
the Employee in order to be reimbursed.

 

(b)The Company will further provide and reimburse the cost of telephone, iPhone,
Blackberry, computer and internet services worldwide for the Employee.

 

(c)The Company will provide and ensure maintenance of the Director’s & Officer’s
Insurance to cover this position and this employee at all times as long as this
agreement is in effect. The total amount of said insurance shall be no less than
$3 million USD.

 

7.     TERMINATION

 

(a) If the Employee shall:-

 

(1)be convicted of a criminal offense (excluding any traffic violation for which
he is sentenced to a term of imprisonment of less than 3 days; or

 

(2)be or become bankrupt or compound with all his creditors or enters into any
deed of arrangement with all his creditors; or

 

(3)commit any material breach of any of his duties or obligations under this
Agreement; or

 



5

 

 

(4)refuse or neglect to comply with any lawful and reasonable orders or
directions given to him by the Company; or      (5)be or become of unsound mind;
or

 

(6)be or become incapacitated from any cause whatsoever including the imposition
of any court order from efficiently performing his duties hereunder for sixty
(60) working days in aggregate in any period of twelve (12) consecutive months;
or

 

(7)becomes prohibited by law or any order from any regulatory body or government
authority from being a director of a company;

 

(8)then the Company shall be entitled by notice in writing to the Employee to
determine forthwith his employment under this Agreement whereupon the Employee
shall cease to be in the employ of the Company and in whatever capacity shall
have no claim against the Company for damages or payment in lieu of notice or
otherwise by reason of such determination other than as expressly provided for
in this Agreement.

 

(b)Without prejudice to all rights accrued to both parties, either party may
terminate this Agreement by giving 12 months' prior notice in writing to the
other party without assigning any reason therefore.

 

(1)Once either party has given notice of termination the Company may at any time
and for any period require the Employee to cease performing his duties and/or
exclude him from entering any of the premises of the Company. During any such
period of "garden leave", the Company will continue to pay the Employee's salary
and provide all benefits provided for in this Agreement.

 

(2)The Company reserves the right to make a payment in lieu of notice for any
unexpired period of notice. This right shall apply whether the Company or the
Employee gives notice of termination.

 

(c)In the event that this Agreement shall be terminated pursuant to Clause 7.(b)
above, or the employment of the Employee shall be terminated or cease for any
reason other than as provided in Clause 7.(a) above, the Employee shall receive
a severance payment equivalent to twelve (12) months of salary plus an amount
equivalent to twelve (12) months of benefits and bonuses which shall be
calculated based on the benefits at the time of termination.      (d)In the
event that this Agreement shall be terminated pursuant to a change in control in
Nuvilex, the Employee shall receive a severance payment equivalent to
twenty-four (24) months of salary plus an amount equivalent to three twenty-four
(24) months of benefits and bonuses which shall be calculated based on the
benefits at the time of termination.

 

 



6

 

 

8.     INTELLECTUAL PROPERTY RIGHTS

 

The Employee acknowledges and agrees that:

 

(a)any and all inventions, original works of authorship, development, concepts,
improvements, designs, discoveries, ideas, and trade secrets, whether or not
patentable or can be registered under copyright or similar laws, in the field of
“encapsulation of living cells, gene therapy, antibodies, protein expression of
any kind and therapeutic drugs, to name but a few, in cellulose and polymers
thereof, and in addition, the new and novel encapsulation equipment design and
its operating know-how”, which may be solely or jointly conceived or developed
or reduced to practice, or cause to be conceived or developed or reduced to
practice by the Employee in the course of his employment with the Company or any
affiliates (“Company Intellectual Property”) and all rights, title and interest
therein and thereto shall belong to the Company and the Employee shall therefore
undertake to assign and transfer to the Company the entire legal and beneficial
interest of the Employee to such Company Intellectual Property, all his rights,
title and interest in and to which shall be vested in the Company;

 

(b)in the course of employment, the Employees shall maintain adequate and
current records (in the form of computer or written notes, sketches, drawings or
any other format as may be stipulated by the Company) of all Company
Intellectual Property, such records to be the sole and unrestricted property of
the Company;

 

(c)following the cessation of the Employee’s employment with the Company, the
Employee shall, for a period of 12 months from the date of such cessation,
declare in writing to the Company all intellectual property protection
applications sought by the Employee, including but not limited to, design
protection, trademark protection and patent protection and shall provide the
Company with all information requested by the Company in order to enable to
Company to ascertain whether such protection sought involves or comprises,
whether all or in part, any Company Intellectual Property; and

 

(d)he will do all things and take all action as may be necessary to ensure that
all legal and beneficial rights, title and interest in and to the Pre-Employment
Intellectual Property and the Company Intellectual Property shall be vested in
the Company.

 

9.     CONFIDENTIALITY

 

(a)The Employee shall not except as authorized or required by his duties, either
during the continuance of this Agreement or after its termination, divulge to
any person or to any body corporate or unincorporated and shall use all
reasonable endeavors to prevent the unauthorized publication or disclosure of
any trade secrets or any confidential information concerning the business or
finances of the Company or any of its subsidiaries or associated companies or
any of its dealings, transactions or affairs which may come to his knowledge.
For the avoidance of doubt, such trade secrets and confidential information
shall include lists of customers, agents or dealers, price lists and any other
documents or information designed and marked in writing by the Company as trade
secrets or confidential information.

 

(b)Forthwith upon the termination of this Agreement, the Employee shall deliver
to the Company all documents (including correspondence, list of customers,
agents and/or dealers, specifications and other documents of whatsoever nature),
or samples delivered to or in the possession of the Employee concerning the
business of the Company or of any of its subsidiaries or associated companies.
For the avoidance of doubt, it is hereby declared that the property in all such
specifications, documents, and samples as aforesaid shall at all times be vested
in the Company or such subsidiary or associated company, as the case may be.

 



7

 

 

10.     NOTICE

 

Any notice to be given hereunder shall be given in writing and may be given
either personally or may be sent by post addressed in the case of the Company to
its registered office and in the case of the Employee to him at his last known
place of residence and any notice given by post shall be deemed to have been
served at the expiration of Twenty-Four (24) hours after the same was posted.

 

11.     SEVERABILITY

 

If any term, provision, stated alternative, clause or paragraph of this
Agreement shall be void, invalid, illegal or unenforceable for any reason
whatsoever, such term, provision, stated alternative, clause or paragraph shall
be severable and shall not affect the enforceability or otherwise of any other
term, provision, stated alternative, clause or paragraph of this Agreement

 

12.     GOVERNING LAW AND DISPUTE RESOLUTION

 

(b)Any dispute arising out of or in connection with this Agreement, including
any question regarding its existence, validity or termination, shall be referred
to and finally resolved by arbitration in Nevada in accordance with the
Arbitration Rules of the American Association for Arbitration for the time being
in force, which rules are deemed to be incorporated by reference in this clause.
The Tribunal shall consist of a single arbitrator to be appointed by the
American Association for Arbitration. The language of the arbitration shall be
English. The award of the arbitrator shall be final and binding upon the
parties.

 

13.     DISABILITY

 

In the event that the Employee cannot perform the duties because of illness or
incapacity for a period of more than eight (8) weeks, the compensation otherwise
due during said illness or incapacity will be reduced by fifty percent (50%).
The Employee's full compensation will be reinstated upon return to work.
However, if the Employee is absent from work for any reason for a continuous
period of over six (6) months, the Company may terminate the Employee's
employment, and the Company's obligations under this agreement will cease on
that date.

 



8

 

 

14.     DEATH BENEFIT

 

Should Employee die during the term of employment, the Company shall pay to
Employee's estate any compensation due through the end of the month in which
death occurred.

 

15.     RESTRICTION ON POST EMPLOYMENT COMPENSATION

 

For a period of two and a half (2 ½) years after the end of employment, the
Employee shall not control, consult to or be employed by any business similar to
that conducted by the company, either by technology transfer, knowledge sharing,
information exchange, training of any kind, soliciting any of its accounts or by
operating within Employer's general trading area.

 

16.     ASSISTANCE IN LITIGATION

 

Employee shall upon reasonable notice, furnish such information and proper
assistance to the Company as it may reasonably require in connection with any
litigation in which it is, or may become, a party either during or after
employment.

 

17.     EFFECT OF PRIOR AGREEMENTS

 

This Agreement supersedes any prior agreement between the Company or any
predecessor of the Company and the Employee, except that this agreement shall
not affect or operate to reduce any benefit or compensation inuring to the
Employee of a kind elsewhere provided and not expressly provided in this
agreement.

 

18.     LIMITED EFFECT OF WAIVER BY COMPANY

 

Should Company waive breach of any provision of this agreement by the Employee,
that waiver will not operate or be construed as a waiver of further breach by
the Employee.

 

19.     ASSUMPTION OF AGREEMENT BY COMPANY’S SUCCESSORS AND ASSIGNEES

 

The Company's rights and obligations under this agreement will inure to the
benefit and be binding upon the Company's successors and assignees.

 

20.     ORAL MODIFICATIONS NOT BINDING

 

This instrument is the entire agreement of the Company and the Employee. Oral
changes have no effect. It may be altered only by a written agreement signed by
the party against whom enforcement of any waiver, change, modification,
extension, or discharge is sought.

 



9

 

 

21.     MISCELLANEOUS

 

(1)This Agreement constitutes the entire agreement between the parties hereto in
respect of the subject matter hereof and shall supersede all prior agreements or
arrangements (oral or otherwise) made between the Company and the Employee.

 

(2)The expiration or termination of this Agreement whosoever arising shall not
operate to affect such of the provisions hereof as in accordance with their
terms are expressed to operate or have effect thereafter.

 

IN WITNESS WHEREOF, this Agreement has been executed, signed and agreed on the
day and year first above written.

 

 

/s/ Robert Ryan, PhD                      

Dr. Robert Ryan, PhD

 

for and on behalf of Nuvilex, Inc.

 

Accepted

 

/s/ Patricia Gruden                         

Patricia Gruden

Chairman of the Board

 



10

 

